Citation Nr: 0027503	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
peripheral vascular disease with a below-the-knee amputation 
of the right leg.  

2.  Entitlement to a temporary total disability evaluation 
for a period of hospitalization, pursuant to 38 C.F.R. 
Section 4.29.

3.  Entitlement to a temporary total disability evaluation 
for a period of convalescence, pursuant to 38 C.F.R. Section 
4.30.  

4.  Entitlement to an increased evaluation for right leg 
scars, residuals of second and third degree burns, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1944 to May 1946.

Service connection for peripheral vascular disease (secondary 
to service connected right leg burn scars) was denied in a 
February 1986 Board of Veterans' Appeals (Board) decision.  
The February 1986 Board decision is the last final 
disallowance of that claim.  

The veteran's current claim is premised on the assertion that 
his below-the-knee amputation of the right leg was caused by 
vascular problems related to his service connected right leg 
burn scars.  With regard to the amputation of his right leg, 
the veteran's circumstances have changed dramatically.  
However, it is quite apparent that his underlying claim is 
not separate and distinct from the claim decided by the Board 
in February 1986, and is based on service connection for 
peripheral vascular disease.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Service connection for a below-the-knee 
amputation of the right leg secondary to service connected 
right leg burn scars was denied by the RO in an August 1998 
rating decision.  The August 1998 rating decision did not 
consider whether new and material evidence had been submitted 
to reopen the veteran's claim.

In a case where there is finality of a prior decision, a 
determination must be made concerning whether new and 
material evidence has been submitted to reopen the claim.  
When a claim is disallowed by the Board, the claim may not be 
considered on the same factual basis.  38 U.S.C.A. § 7104(b).  

In this regard, the Board is required to consider the 
veteran's claim based on whether new and material evidence 
has been submitted to reopen service connection for 
peripheral vascular disease with a below-the-knee amputation 
of the right leg, as indicated on the title page.  The Board 
intimates no prejudice to the veteran in considering his 
claim in this manner.  


FINDINGS OF FACT

1.  A Board decision in February 1986 denied the claim of 
service connection for peripheral vascular disease.  

2.  Since the February 1986 Board decision, the veteran has 
sustained a below-the-knee amputation of the right leg due to 
peripheral vascular disease; the evidence received since the 
February 1986 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

3.  VA hospitalization for a below-the-knee amputation of the 
right leg in January 1995 was not due to any service 
connected disability.  

4.  A period of convalescence for a service- connected 
disability has not been required.  

5.  The right leg scars, residuals of second and third degree 
burns are not productive of limitation of motion of the right 
knee, and do not involve an area that exceeds one square foot 
or 0.1 square meters.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1986 Board decision 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§  5108, 7104(b) (West 1991); 38 C.F.R. §§  
3.156, 20.1105 (1999).

2.  The criteria for a temporary total disability evaluation 
for a period of hospitalization have not been met.  38 C.F.R. 
§ 4.29 (1999). 

3.  The criteria for a temporary total rating based on a 
period of convalescence have not been met.  38 C.F.R. § 4.30 
(1999).  

4.  The criteria for a rating in excess of 30 percent for 
right leg scars, residuals of second and third degree burns 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence has been Received to 
Reopen the Claim of Entitlement to Service Connection for 
Peripheral Vascular Disease with a Below-the-Knee Amputation 
of the Right Leg

In a February 1986 decision the Board denied the veteran's 
claim of entitlement to service connection for peripheral 
vascular disease.  

Service medical records show that in January 1946 the veteran 
sustained second and third degree burns to both legs when 
gasoline that he was using re-ignited.  He was hospitalized 
for an extended time and skin grafts were applied to his 
legs.  The service medical diagnosis was cicatricial 
deformities of both lower extremities secondary to second and 
third degree burns.  

Other than the residuals of second and third degree burns, 
the service medical records are absent for any complaints or 
findings referable to the right lower extremity.  

VA medical examinations from 1947 through 1976 reveal the 
veteran's complaints that his feet and legs were colder than 
normal, and that his legs were weak following short periods 
of walking.  In March 1951 he reported poor (leg) 
circulation.  In an April 1976 VA medical examination it was 
reported that the veteran's dorsalis pedis pulses were strong 
in both feet and that there was no evidence of vascular 
insufficiency in either leg.  The pertinent diagnoses were 
primarily limited to cicatrices and burn scars of both legs 
from second and third degree burns with skin grafts.  

VA clinical records in January 1985 show that the veteran was 
referred to a VA vascular clinic for claudication and 
vascular insufficiency symptoms.  It was indicated that the 
posterior tibialis and dorsalis pulses on the right were 
absent or nearly absent.  In March 1985 a right 
femoropopliteal bypass was performed at a VA hospital due to 
peripheral vascular disease.  

At a personal hearing held at the RO in October 1985, the 
veteran reported his service history of lower extremity burn 
scars and his lower extremity complaints and symptoms.  He 
testified that he had lost his right little toe in a past 
winter.  

In the February 1986 decision, the Board determined that the 
veteran's peripheral vascular disease was not shown during 
service and that it was not related to his service connected 
second and third degree burns of the left and right legs.  

Since the February 1986 Board decision additional evidence 
has been submitted.

Received in March 1995 and April 1996 were VA clinical 
records dated from November 1994 through March 1996.  A 
December 1994 VA arteriogram revealed occlusive disease in 
the right leg.  VA hospital records show that a below-the-
knee amputation of the right leg was performed in January 
1995.  It was indicated that there was significant thrombus 
occlusion of the deep and superficial arterial supply in the 
right thigh that continued through the knee and distal into 
the leg.  VA medical records dated from February 1995 through 
March 1996 report that the right below-the-knee amputation 
was secondary to claudication and severe peripheral vascular 
disease.  

A VA medical examination for scars was performed in August 
1998.  The veteran's service history of leg burns and a 
below-the-knee amputation of the right leg were reported.  
The diagnosis was amputation below the knee on the right for 
vascular disease.  Photographs of the veteran's right lower 
extremity were taken and associated with the medical report.  

Law and Regulations

Pursuant to 38 U.S.C.A. § 7104(b), a Board decision is 
considered final.  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.

The Board must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.   With respect 
to the three step analysis as set forth above, it is 
important to note that in Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000), the Federal Circuit held that the U.S. 
Court of Appeals for Veterans Claims exceeded its statutory 
authority when it addressed whether the appellant in the case 
had presented a well-grounded claim and prejudiced him by 
basing its decision on a ground different from that relied on 
by the Board.  

Analysis

Evidence received since the February 1986 Board decision 
includes VA medical records from the 1990's revealing 
treatment for peripheral vascular disease.  Although this 
medical evidence was not considered at the time of the prior 
denial it is redundant of previously considered medical 
evidence.  The additional evidence that has been submitted 
also includes medical records from 1995 revealing that a 
below-the-knee amputation was performed on the veteran's 
right leg.  This evidence is neither redundant nor 
cumulative, and is new in that it was not previously 
considered.  However, this evidence is also essentially 
negative in that it specifically indicates that the below-
the-knee amputation of the veterans right leg was due to 
peripheral vascular disease and claudication, rather than the 
service connected second and third degree burn scars of the 
right leg.  In that this is essentially negative evidence, in 
no way is it so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

II.  Temporary Total Disability Evaluations for a Period of 
Hospitalization, Pursuant to 38 C.F.R. §  4.29; and a Period 
of Convalescence, Pursuant to 38 C.F.R. §  4.30

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29.

Convalescence ratings based on surgery during hospitalization 
or on an outpatient basis may only be granted if the 
disability for which such treatment was rendered is service 
connected. 38 C.F.R. § 4.30.

VA hospital records show that on January 10, 1995 the veteran 
was admitted to a facility for amputation of the right leg 
below the knee.  He was discharged from the hospital on 
February 3, 1995 and was to be followed for a prosthesis.  VA 
clinical records indicate that the below-the-knee amputation 
of the right leg was performed due to peripheral vascular 
disease and claudication.  

Peripheral vascular disease and claudication are not service-
connected disabilities.  The veteran's hospitalization in 
January and February 1995 and the subsequent period of 
convalescence were for non-service connected disabilities.  
Hence, as a matter of law, a temporary total rating may not 
be assigned based on the January 1995 period of 
hospitalization and any resultant convalescence occasioned by 
the below-the knee amputation of the right leg.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because the claims for a temporary 
total rating based on a period of hospitalization and a 
temporary total rating based on a period of convalescence are 
without legal merit, the benefits sought must be denied.


III.  Right Leg Scars, Residuals of Second and Third Degree 
Burns

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has fulfilled its duty to assist the veteran 
in the development of the facts pertinent to his claim for an 
increased evaluation.  38 U.S.C.A. § 5107(a).

In January 1946 the veteran sustained second and third degree 
burns to the right leg subsequent to an accident involving 
gasoline.  A half thickness skin graft was applied to the 
right leg.  Clinical records near the veteran's service 
discharge reveal that the skin grafts had taken well.  

Post service medical examinations report that the right leg 
scar covered the whole right leg from 2 inches above the knee 
anteriorly to three inches above the popliteal space 
posteriorly.  Contraction of the scar tissue was also 
reported.  

In January 1995 a below-the-knee amputation of the right leg 
was performed at a VA hospital.  The veteran was subsequently 
fitted for prosthesis.  

A VA medical examination for scars was performed in August 
1998.  The examination revealed that there was a large scar 
from the tip of the amputated stump posteriorly up to the 
center of the popliteal space.  The scar was described as 
soft with some creases.  It was indicated that there was 
continuation of the burn to include the entire circumference 
of the distal four centimeters of the stump.  Range of motion 
of the right knee was 0 degrees extension and 80 degrees 
flexion.  The diagnosis was:  Residual of burn scar about the 
remnant of the right leg and knee with limitation of motion 
of the knee; amputation below the knee on the right for 
vascular disease.  The physician opined that the right leg 
burn scars were not the cause of the limitation of motion of 
the right knee.  Photographs of the veteran's right leg and 
amputation stump were associated with the examination report.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The RO has assigned a 30 percent evaluation for right leg 
scars, residuals of second and third degree burns under the 
provisions of Diagnostic Code 7801 of the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, § 4.118.  Under 
Diagnostic Code 7801, a 30 percent rating is assigned for 
scars over an area or areas exceeding one-half square foot 
(0.05 square meters).  If the affected area or areas exceed 
one square foot (0.1 square meters), a 40 percent rating will 
be assigned under the same Code.  Note 2 to Code 7801 
provides that rating for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  

Under Diagnostic Code 7805 scars, may be rated on limitation 
of function of the part affected.  Diagnostic Code 5261, 
relating to limitation of extension of a knee, provides a 30 
percent disability rating when extension is limited to 20 
degrees.  The next higher rating, a 40 percent disability 
rating, is warranted when extension is limited to 30 degrees.  

A below-the-knee amputation was performed on the veteran's 
right leg in 1995.  The recent clinical data shows that the 
remaining right leg burn scar is at the tip of the amputated 
stump, posteriorly up to the center of the popliteal space, 
and apparently the entire circumference of the distal four 
centimeters of the stump.  The remaining burn scar is not 
over an extensive area.  Clearly from a review of the record, 
including photographs that have been provided, the remaining 
right leg burn scar is not shown to exceed as large an area 
as one square foot or 0.05 square meters.  It is also 
important to note that the medical evidence also reveals some 
limitation of motion of the right knee.  However, it was 
opined by a clinician in August 1998 that the right leg burn 
scar was not the cause of the limitation of motion of the 
right knee.  In any event, there is no evidence of extension 
of the right knee limited to 30 degrees.  In light of the 
clinical opinion, it can also be said that this is not a 
situation in which functional loss due to pain would be 
considered.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.   Extraschedular 
evaluation is not in order in the absence of frequent 
hospitalizations of marked interference with employment.


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for peripheral 
vascular disease with a below-the-knee amputation of the 
right leg.  

Entitlement to a temporary total evaluation based on a period 
of hospitalization is denied.  

Entitlement to a temporary total rating based on a period of 
convalescence is denied.  

An increased evaluation for right leg scars, residuals of 
second and third degree burns is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

